Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 1 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 2 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 3 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 4 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 5 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 6 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 7 of 8
Case 20-11072-jkf   Doc 1   Filed 02/21/20 Entered 02/21/20 12:47:05   Desc Main
                             Document     Page 8 of 8
